Citation Nr: 0002948
Decision Date: 02/04/00	Archive Date: 09/08/00

DOCKET NO. 95-11 041               DATE FEB 04, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Cleveland, Ohio

THE ISSUE

Entitlement to service connection for post-traumatic stress
disorder (PTSD).

REPRESENTATION

Appellant represented by: AMVETS

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel

INTRODUCTION

The veteran had active service from January 1968 to December 1969,
during which he served a one -year tour in Vietnam from February
1968 to July 1969.

This case is before the Board of Veterans' Appeals (Board) on
appeal from a March 1996 rating decision by the Cleveland, Ohio,
Regional Office (RO) of the Department of Veterans Affairs (VA).

In November 1997, the Board remanded this case to the RO for
additional development, to include undertaking additional efforts
to verify the veteran's claimed stressful in-service experiences.
After completing that development to the fullest extent possible,
the RO continued the denial of the claim. Hence, the matter has
been returned to the Board for further appellate consideration.

REMAND

Service connection for PTSD requires (1) a current diagnosis of
PTSD; (2) credible supporting evidence that the claimed in-service
stressor actually occurred; and (3) medical evidence of a causal
nexus between current symptomatology and the specific claimed in-
service stressor. See 38 C.F.R. 3.304(f) (1999).

The veteran essentially contends, in both written statements and in
testimony he presented during his June 1995 personal hearing before
a hearing officer at the RO, that he has PTSD as the result of his
experiences in Vietnam. He has asserted a multitude of combat and
non-combat stressful experiences in service, to include coming
under mortar and sniper attacks while stationed in Qui Nhon and LZ
English in 1968 and 1969, and that a fellow serviceman named Powell
died next to him in their barracks in September 1968.

The RO essentially denied the veteran's claim for service
connection for PTSD on the basis that the evidence available for
review was inadequate to establish that a stressful experience
occurred during service. However, the Board's review of the

- 2 -

evidence indicates that the veteran has been diagnosed with PTSD by
a VA physician, sufficient to render the claim at least plausible
and that some claimed stressful incidents during service appear to
have been independently corroborated.

The evidence necessary to establish the occurrence of a
recognizable stressor during service to support a diagnosis of PTSD
will vary depending upon whether the veteran engaged in "combat
with the enemy." See 38 U.S.C.A. 1154(b) (West 1991); 38 C.F.R.
3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).
Participation in combat, a determination that is to be made on a
case by case basis, requires that the veteran have personally
participated in events constituting an actual fight or encounter
with a military foe or hostile unit or instrumentality. See
VAOPGCPREC 12-99 (October 18, 1999). If VA determines the veteran
engaged in combat with the enemy and his alleged stressor is
combat-related then his lay testimony or statement is accepted as
conclusive evidence of the stressor's occurrence and no further
development or corroborative evidence is required - provided that
such testimony is found to be "satisfactory," i.e., credible and
"consistent with circumstances, conditions or hardships of
service." See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f); Zarycki, 6
Vet. App. at 98. If, however, VA determines either that the veteran
did not engage in combat with the enemy or that he did engage in
combat, but that the alleged stressor is not combat related, then
his lay testimony, in and of itself, is not sufficient to establish
the occurrence of the alleged stressor. Instead, the record must
contain evidence that corroborate his testimony or statements. See
Zarycki, 6 Vet. App. at 98.

In this case, the veteran's service records do not appear to
clearly establish that he engaged in combat with the enemy. His
military records show that he was a general supply specialist, and
that he served in Vietnam from July 1968 to July 1969 with the
593rd General Supply Group, and the 304th Supply and Service
Company. He was awarded the National Defense Service Medal,
Republic of Vietnam Campaign Medal, and Vietnam Service Medal. The
veteran's service medical and personnel records do not indicate
that the veteran was wounded or injured in Vietnam.

In response to RO inquiry, the United States Armed Services Center
for Research of Units Records (Unit Record Center) provided
extracts of an Operational Report -

- 3 -

Lessons Learned from Qui Nhon for the periods ending October 31,
1968, April 30 and July 31, 1969. These reports indicate that the
storage fuel tanks in the area of An Khe received sniper attacks on
October 1968; that the Qui Nhon Ammunition Base Depot and the fuel
tanks of An Khe received several mortar attacks and small arms fire
which resulted in casualties throughout the reporting period. In
addition, the reports verify that the Landing Zone English received
mortar rounds on March 1 and 20 1969.

Additional evidence received, apparently from the National
Personnel Records Center and the National Archives, include
February 16, 1969 and July 1, 1969 morning reports for 304th Sup.
and Svc Co. (DS), 593d GS Op. Gp, listing the veteran. Also
received were morning reports and personnel record extracts which,
collectively, indicate that SP4E4 Txxx Pxxxx, a member of HQ 5S,3d
GS Op, died on September 16, 1968 died from non-hostile causes
(generally listed as drowning/suffocation).

The information received from official sources appears to verify
some aspects of at least two of the veteran's claimed stressful in-
service experiences. First, the veteran reported that his bunkmate,
Serviceman Powell, died next to him in September 1968. The evidence
of record verifies that Serviceman Txxx Pxxxx served in the
veteran's unit and died due to nonhostile action on September 16,
1968. Second, the veteran claimed that in October 1968, a radio
station tower was attacked and Viet Cong penetrated the camp.
Although the veteran also reported that this occurred somewhat
distant from him and that he was not directly involved in the
attack. The evidence of record verifies that in October 1968, there
was an attack at Camp Radcliffe on a perimeter guard tower. The
attack began with rocket fire on the guard tower. The Viet Cong did
penetrate the camp by cutting the fence. There was incoming mortar
rounds and small arms fire.

Clearly, the information received from Unit Records Center and
other official sources provides no specific corroboration of the
veteran's participation in firefights, or that any individuals were
killed in connection therewith, or that the veteran was a bunkmate
of, or witnessed the death of, former serviceman Txxx Pxxxx.
However, to the extent that those records indicate that the veteran
may well

- 4 -

have been present at Qui Nhon, An Khe, and LZ English, the
documented base camp area locations of the veteran's unit during
his Vietnam tour, where attacks occurred, and that a former member
of the veteran's unit did die in Vietnam during his tour, such
evidence appear to sufficiently corroborate these aspects of the
veteran's claim. In Suozzi v. Brown, 10 Vet. App. 307, 311 (1997),
the United States Court of Veterans Appeals (currently the U.S.
Court of Appeals for Veterans Claims) [Court] held that by
requiring corroboration of every detail. including the veteran's
personal participation, VA defined "corroboration" far too
narrowly. In Suozzi, the Court found that a radio log, which showed
that the veteran's company had come under attack, was new and
material evidence to warrant reopening a claim for service
connection for PTSD, despite the fact that the radio log did not
identify the veteran's participation. The Court further stressed
that the evidence favorably corroborated the veteran's alleged in-
service stressor. Id.

In light of the foregoing, the Board concludes that the occurrence
of the death of fellow serviceman Txxx Pxxxx and mortar and rocket
attacks near/at the veteran's base camps is established by the
evidence of record.

However, in addition to verification of an in-service stressor,
service connection for PTSD also requires a current diagnosis of
PTSD, and medical evidence of a causal nexus between current
symptomatology and the specific claimed in-service stressor. The
Board finds that the evidence of record does not sufficiently
resolve the question of whether the veteran currently has PTSD as
a result of his verified in- service stressful experiences.

The medical evidence of record shows that the veteran was first
diagnosed with PTSD in January 1980 upon admission into The Harding
Hospital in Worthington, Ohio. Other diagnoses at that time
included major depressive disorder, alcohol dependence, antisocial
personality features; and grand mal seizure disorder. In April
1993, the veteran was again diagnosed with PTSD, moderate to
severe, at St. Ann's Hospital in Westerville, Ohio. Subsequent
diagnoses of PTSD were made in February 1995, May 1995, May 1996,
July 1996, and April 1997 by the veteran's private counselor,
Roseann F. Umana, Ph.D. Dr. Umana indicated that the veteran
entered counseling in October 1994 with a history of drug and
alcohol abuse.

- 5 -

Another diagnosis of PTSD was made in May 1995 pursuant to a
psychiatric examination at Parkside Recovery Services.

The veteran was afforded a fee basis VA examination in February
1996 at the Park Medical Center in Columbus, Ohio. At that time,
the veteran was diagnosed with a history of PTSD. Furthermore, in
March 1999, the veteran was afforded another PTSD VA fee basis
examination. The examiner indicated that the veteran had PTSD
symptoms, but that they did not fulfill criteria for PTSD. The
examiner noted that the veteran's GAF score range was 70-85,
indicating some mild symptoms. The examiner opined that the
veteran's problems stem, for the most part, from his pathological
personality traits. The examiner also stated that, " [the
veteran's] PTSD symptoms which are fairly mild (nightmares
approximately once a week) appear to be directly related to his
Vietnam experiences."

The Board notes that none of the private medical reports that
reflect diagnoses of PTSD specifically indicate that either or both
of the two in-service stressful experiences subsequently
corroborated by the record (i.e., the death of Pxxxxx or rocket and
mortar attacks at or near the veteran's base camps) is sufficient
to support a diagnosis of PTSD. Moreover, while it appears that the
more recent VA examiners both ruled out a current diagnosis of
PTSD, those reports, particularly the most recent March 1999
report, includes ambiguous findings (i.e., -@at the veteran may
have symptoms of PTSD, but still does not meet the diagnostic
criteria for that disorder). Under these circumstances, the Board
finds that additional development of the record would be helpful in
resolving the issue on appeal, even though it will, regrettably,
further delay a decision on the merits of the claim.

Accordingly, this case is hereby REMANDED to the RO for the
following development and action:

1. The RO should obtain and associate with the claims file all
outstanding records of treatment relating to the veteran. This
should specifically include any outstanding records of his
counselor, Roseann F. Umana, Ph.D., as well as from any other
facility or

- 6 -

source identified by the veteran. The aid of the veteran and his
attorney in securing such records, to include providing necessary
authorizations, should be enlisted, as needed. However, if any
requested records are not available, or the search for any such
records otherwise yields negative results, that fact should clearly
be documented in the claims file.

2. After associating with the record The RO should schedule the
veteran to undergo a comprehensive VA psychiatric evaluation by a
board of at least two VA psychiatrists to ascertain whether the
veteran currently suffers from PTSD as a result of his corroborated
stressful in-service experiences. The Board emphasizes that the
purpose of this evaluation is to reconcile the conflicting medical
evidence of record and thus aid in the adjudication of the
veteran's claim regarding the question of whether the veteran, in
fact, currently has PTSD as a result of his verified in-service
stressful experiences. Hence, the examiners should make every
effort to reach a consensus on the inquiries posed below and, if at
all possible, to render all findings and opinions in a single
collaborative report. It is imperative that each of the physicians
who is designated to examine, the veteran reviews all the pertinent
evidence in his claimsfolder, including a complete copy of this
REMAND and all medical evidence and opinions of record all
appropriate tests and studies should be conducted, and all clinical
findings and diagnoses should be reported in detail.

If a diagnosis of PTSD is deemed appropriate, the physician(s)
should explain how the diagnostic criteria of the DSM-IV are met,,
to include identification of the

7 -

specific stressor(s) underlying the diagnosis, and comment upon the
link between current symptomatology and one or more of the in-
service stressors found to be established. Similarly, if a
diagnosis of PTSD is not deemed appropriate, the examiner(s) must
fully explain why the diagnostic criteria are not met. The board is
instructed that it may only rely upon the stressful in-service
experiences that the Board has determined are established by the
record (specifically, the death from non-hostile causes of a member
of the veteran's unit, and rocket and mortal- attacks near/at base
camps of the veteran's unit) for the purpose of determining whether
exposure to an in- service stressor or stressors has resulted in
the current psychiatric symptoms.

The physicians must set forth the rationale underlying, all
opinions expressed, citing, if necessary, to specific evidence in
the record, in typewritten report(s). The report(s) should be
associated with the other evidence on file in the veteran's claims
folder.

3. The RO should ensure that all requested development is fully
completed in compliance with this REMAND. If any action requested
is not undertaken, or is deficient in any manner, necessary
corrective action should be undertaken. See 38 C.F.R. 4.2 (1999).

4. After completion of the relevant development above, and after
undertaking any additional development deemed warranted by the
record, the RO should adjudicate the veteran's claim for service
connection for PTSD on the basis of all pertinent evidence of
record, and all pertinent legal authority, specifically to include

- 8 -

doctrine (see 38 U.S.C.A. 5107(b) (West 1991)). The RO should
provide adequate reasons and bases for its decision, citing to all
governing legal authority and precedent, and addressing all issues
and concerns that were noted in this REMAND.

5. If the benefits sought by the veteran continue to bc@ denied, he
and his representative must be furnished an appropriate
supplemental statement of the case and given an opportunity to
submit written or other argument in response thereto before his
case is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to
accomplish additional development and adjudication, and it is not
the Board's intent to imply whether the benefits requested should
be granted or denied. The veteran need take no action until
otherwise notified, but he may furnish additional evidence an/or
argument during the appropriate time frame. See Kutscherousky v.
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v.
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Veterans Appeals
for additional development or other appropriate action must be
handled in an expeditious manner. See The Veterans' Benefits
Improvements Act of 1994, Pub. L. No. 103-446, 302, 108 Stat. 4645,
4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1997) (Historical and
Statutory Notes). In addition, VBA's ADJUDICATION PROCEDURE MANUAL,
M21-1, Part IV, directs the ROs to provide expeditious handling of
all cases that have been

- 9 -

remanded by the Board and the Court. See M21-1, Part IV, paras.
8.44-8.45 and 38.02-38.03.

JACQUELINE E. MONROE 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).



